Exhibit 10.1

[g46811ki01i001.gif]

ALL COMMUNICATIONS SHOULD INCLUDE THE CONTRACT NUMBER SHOWN IN BLOCK 5 BELOW
NOTICE OF AWARD, STATEMENT, AND RELEASE DOCUMENT 1. PAGE I OF 3 2. FROM: (Name
and address of Sales Office DLA Disposition Services 74 North Washington Battle
Creek, MI 49037 3. DATE OF AWARD February 13, 2015 4. INVITATION NO. 08-0002 5.
CONTRACT NO. 15-0001-0001 6, TO:(Name and address of Purchaser) Liquidity
Services, Incorporated 1920 L Street, NW 6th Floor Washington, DC 20036 7.
BIDDER NO. 8050000993 8. (PAID STAMP) (For Release of Property Only) This is to
inform you that your firm has been awarded a contract of sale for the following
materials as a result of the above numbered Invitation to Bid. 9. PROPERTY MUST
BE REMOVED BY (Final date of removal) 10. SURPLUS AND/OR EXCHANGE/SALE ITEMS
ITEM NO. a DESCRIPTION b QTY c UNIT d UNIT PRICE e TOTAL PRICE f QUANTITY
RELEASED g See attachment to Notice of Award (page 3) $0.00 $0.00 $0.00 $0.00
$0.00 $0.00 $0.00 $0.00 $0.00 11. RELEASE 12. STATEMENT OF ACCOUNT An agent of
the purchaser obtaining release of the material must present purchaser
authorization. Payment of amount due the U.S. Government must be made prior to
removal of any material. Refer to the IFB for all methods of acceptable payment.
A. I HAVE RECEIVED THE ABOVE LISTED MATERIALS IN THE QUANTITY INDICATED AND HAVE
ACCEPTED SAME IN COMPLIANCE WITH THE TERMS OF ABOVE NUMBERED CONTRACT. A. TOTAL
CONTRACT PRICE $ B. LESS DEPOSIT $ C. BALANCE DUE $ TYPED OR PRINTED NAME AND
SIGNATURE OF PURCHASER OR AUTHORIZED AGENT D. REFUND DUE $ B. RELEASED BY
(Signature) E. STORAGE CHARGES $ C. DATE 2/13/2015 D. VOUCHER NO. F. PAYMENT
RECEIVED $ 13. SALES CONTRACTING OFFICER (Typed name & Signature) SHERIESE
UNDERWOOD G. REFUND MADE $ DRMS FORM 1427, AUG 98 (EF) IMPORTANT NOTICE PAGE 2
(Previous edition to be used until exhausted)

 


[g46811ki01i002.gif]

DISPOSAL NOTIFICATION TO ALL PURCHASERS AND SUB-PURCHASERS The use, disposition,
export and reexport of this property is subject to all applicable U.S laws and
regulations, including the Arms Export Control Act (22 CFR 2751 et seq.), the
Export Administration Act of 1979 (560 U.S.C. App. 2401 et seq.); International
Traffic in Arms Regulations (22 CFR 120 et seq.); Export Administration
Regulations (15 CFR 730 et seq.); Foreign Assets Control Regulations (31 CFR 500
et seq.); and the Espionage Act (37 U.S.C. 791 et seq.) which among other
things, prohibits: a. The making of false statements and concealment of any
material information regarding the use or disposition, export or reexport of the
property, and b. Any use or disposition, export or reexport of the property
which is not authorized in accordance with the provisions of this agreement.
Before any export or reexport of this property is attempted, contact the Office
of Defense Trade Controls, Department of State and the Bureau of Export
Administration, Department of Commerce for export licensing REMARKS PART 2 -
TIPS FOR PURCHASERS You have been awarded the items listed on the reverse side
of this document. In order to minimize confusion or any chance of you having to
pay storage charges or your contract being terminated for failure to pay for and
remove property, you should do the following: 1. If there is an amount due
indicated in Block 12 C, you should remit this immediately to the sales office
indicated in Block 2. NO PROPERTY CAN BE REMOVED UNTIL PAID FOR. Unless
otherwise indicated in the IFB, MAKE CHECKS PAYABLE TO: U.S. TREASURY. Receipts
are not furnished. 2. (Read Block 9). This is your final free removal date. If
you do not remove the property by this date you will be placed in Default and
storage charges will be assessed. 3. Make arrangement for pickup of property and
send release authorizations to both the carrier and the disposal officer where
the material is located. THE GOVERNMENT WILL NOT ACT AS LIAISON IN ANY FASHION
BETWEEN PURCHASER AND CARRIER. If desired, a list of carriers serving the area
is available from the Sales Office indicated on the reverse side. 4. Furnish
your agent or carrier complete info needed to remove the property. THE
GOVERNMENT WILL ONLY MAKE INITIAL PLACEMENT WHERE IT IS PROVIDED THE GOVERNMENT
LOADS, PLACING, HANDLING, PACKING, BRACING, BLOCKING ETC., ARE YOUR
RESPONSIBILITY. 5. If the IFB provided that purchaser loads, then you must make
all arrangements for loading including any equipment you may require to
accomplish such loading. IN THESE INSTANCES, THE GOVERNMENT WILL PROVIDE NO
ASSISTANCE. 6. Follow up with your carrier or agent frequently, especially if
you are in default. Extensions or reinstatements of your contract cannot be made
because of your agent or carrier’s failure to do something. 7. Upon receipt of
property, inspect it immediately for misdescription. Misdescription claims filed
after 30 days from date of removal will be denied as untimely filed. 8. If you
have any questions regarding this award, contact the Sales Contracting Officer
at once. DRMS FORM 1427, AUG 98 (EF) Page 2 of 2

 

 


 

CONTRACT NUMBER 15-0001-0001

 

Attachment to NOTICE OF AWARD, STATEMENT, AND RELEASE DOCUMENT

 

Description of the property is as identified in IFB 08-0002, however, excludes
items identified as rolling stock defined as follows:

 

Ground related, self-propelled wheeled and track mounted vehicles (such as
passenger motor vehicles, trucks and dozers) and trailers (such as
semi-trailers, cargo trailers and special purpose trailers).

 

This contract includes final IFB 08-0002, Supplemental Agreements 1 - 8, and the
entire technical proposal submitted in support of RFTP 08-0001.  All Terms and
Conditions of contract 08-0001-0001(excluding the changes below) awarded on
July 31, 2008 (to include supplemental agreements 1 through 8) and contract
08-0002-0001 awarded on January 17, 2014 remain the same.

 

ARTICLE FOUR, Section 1, Performance Period

 

ARTICLE FOUR, Section 2, Phase-In Period

 

ARTICLE SIX, Section 1, Product Pool, “The government guarantees to issue the
Contractor the lesser of 124,000 line items of property annually or issue to the
Contractor property with an annual acquisition value of $570,000,000 under this
contract.”

 

Performance period for this contract is an initial term of six months.  
Additionally, three (3) 30-day options are available at the Government’s
offering.   Contract performance begins on February 14, 2015.

 

Bid percentages are as follows:

 

Sales Item Number:

1

Bid Percentage (Up-Front Property Payment):

0.8000% of the acquisition value

Back-End Property Payment (120 days of issue):

1.0% of the acquisition value

Total Purchase Price Percentage:

1.8% of acquisition value

 

 

Bid Deposit:

$   100,000.00

Payment Deposit

$   500,000.00

Financial Guarantee Bond

$4,500,000.00

 

/s/ SHERIESE UNDERWOOD

 

2/13/2015

SHERIESE UNDERWOOD

 

DATE

Sales Contracting Officer

 

 

 

3

--------------------------------------------------------------------------------

 

 